EXHIBIT 10.3
 
MEMORANDUM OF UNDERSTANDING AND NON-DISCLOSURE AGREEMENT
 
In Kharkov, Ukraine, on September 30, 2013, the following interested parties:
 
A: Michael Soursos of Kharkov, Ukraine
 
and
 
B: Gennadiy Petrovich Glazunov of Kharkov, Ukraine
 
Taking into consideration the following information:
 
Mr Glazunov is the author of patent(s) relating to pure hydrogen production.
 
Mr Soursos is the holder of 120,000,000 (55.8%) shares of Amazonica Corp dba
Euro American Hydrogen Corp.
 
The following terms were agreed and accepted by both parties:
 
Mr. Soursos is desirous that the new patents authored by Mr. Glazunov for pure
hydrogen production (excluding the country of Ukraine) be filed in the United
States of America (and later the filing of international patents) in the name of
Amazonica Corp. Once the patents are filed in the name of Amazonica Corp in the
United States of America Mr. Soursos will transfer 64,500,000 (30%)  shares of
Amazonica Corp to Mr. Glazunov. This amount of shares represents a total of 30%
ownership of the current issued and outstanding shares of Amazonica Corp.
 
The two interested parties absolutely agree that the information exchanged in
the context of this M.O.U. in written or electronic form, will be considered
confidential and non-releasable to the public, unless it is otherwise
agreed.  They also agree to keep all the information provided from one
party/member to another confidential and not to disclose to any third party part
of or the total of this information, unless otherwise agreed.
 
 

The 1st Interested Party   The 2nd Interested Party           /s/ Michael
Soursos   /s/ Gennadiy Petrovich Glazunov   Michael Soursos   Gennadiy Petrovich
Glazunov  